Title: Fernagus De Gelone to Thomas Jefferson, 28 February 1818
From: Gelone, J. Louis Fernagus De
To: Jefferson, Thomas


                    
                         Sir.
                        Paris
february 28th 1818—
                    
                    I take the liberty to Send you for you and your friends Some copies of my plan of business hereafter with America. I hope You will find it good, plain and honest.
                    I enclose herein a list of books I have for Sale here. I Shall feel very happy to hear that the choice and prices please you. When You have read this list over, I Shall be much obliged to you to have it Sent to Mr Lewis D. Belair, Bookseller, No 96. Broad-Way, New York, So that he may Shew it to his Customers. I mention this in case You would not want any of the books. If on the contrary You or your friends want any quantity of this Collection, I will Serve your orders as Soon as they come to hand.
                    I expect from your kindness, Sir, that You will Support my plan and encourage me by recommending it to the federal Government and to your learned and worthy Correspondents and friends.
                    In all cases, I will expect The honour of Some letters from you, mentioning that You enjoy your Same good health on the fair and free mountains of Virginia.
                    I direct to Messieurs fielding Lucas Junior, Bookseller in Baltimore, Mess. M. Carey & Son, Philadelphia, and Mr Lewis D. Belair, New York, Several Cases of books.
                    I remain most respectfully
                    
                         Sir Your most humble obedient servant
                        fernagus De GeloneNo 5. Quai VoltaireParis
                    
                